         Case 1:15-cv-09188-VEC Document 118 Filed 03/25/19 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



BENJAMIN MICHAEL MERRYMAN, AMY                      CIVIL ACTION NO. 1:15-cv-09188-VEC
WHITAKER MERRYMAN TRUST, B
MERRYMAN AND A MERRYMAN 4TH                              USDC SDNY
GENERATION REMAINDER TRUST AND                           DOCUMENT
CHESTER COUNTY EMPLOYEES                                 ELECTRONICALLY FILED
RETIREMENT FUND, individually and on                     DOC #:
behalf of all others similarly situated,                 DATE FILED: 3/25/2019

                                Plaintiffs,

                           v.

JPMORGAN CHASE BANK, N.A.,

                                Defendant.




      [PROPOSED] ORDER APPROVING MODIFICATIONS TO NOTICE PLAN
             AND SCHEDULE FOR APPROVAL OF SETTLEMENT

       WHEREAS, a putative class action is pending in this Court captioned Merryman et al. v.

JPMorgan Chase Bank, N.A., 15-cv-09188-VEC (S.D.N.Y.) (the “Litigation”);

       WHEREAS, by its Order Preliminarily Approving Settlement and Providing for Notice

dated July 18, 2018 (ECF No. 104) (“Preliminary Approval Order”), the Court, among other

things, granted preliminary approval to the proposed settlement set forth in the Stipulation and

Agreement of Settlement dated June 12, 2018 (the “Stipulation” or “Settlement”) and directed

notice of the Settlement to the Settlement Class;

       WHEREAS, in light of certain developments arising during the implementation of the

notice plan approved by the Court’s Preliminary Approval Order, Plaintiffs filed a motion for an

order to approve modifications to the previously approved notice plan as well as the schedule for
           Case 1:15-cv-09188-VEC Document 118 Filed 03/25/19 Page 2 of 6



final approval of the Settlement as set forth in the Preliminary Approval Order on November 1,

2018 (the “Motion”);

       WHEREAS, on December 20, 2018, the Court held a hearing on Plaintiffs’ Motion and

requested that Plaintiffs file a supplemental submission to address certain issues raised at the

hearing;

       WHEREAS, on January 31, 2019, Plaintiffs filed a supplemental submission in support

of their Motion (the “Supplemental Submission”);

       WHEREAS, the Defendant does not oppose Plaintiffs’ Motion;

       WHEREAS, the Court has read and considered: (a) Plaintiffs’ Unopposed Motion for

Approval of Modifications to Notice Plan and Schedule for Approval of Settlement, and the

papers filed and arguments made in connection therewith; (b) the Supplemental Submission in

further support of Plaintiffs’ Motion; and (c) the record in the Litigation, and found good cause

for entering the following Order.

       NOW THEREFORE, IT IS HEREBY ORDERED:

       1.      Incorporation of Definitions – This Order hereby incorporates by reference the

definitions in the Stipulation, and all capitalized terms, unless otherwise defined herein, shall

have the same meanings as set forth in the Stipulation.

       2.      Preliminary Approval Order – Except as specifically provided herein, the

Preliminary Approval Order is not altered.

       3.      Modified Manner of Providing Mailed Notice to Registered Holders – Notice

of the Settlement and Final Approval Hearing shall be given to Registered Holder Settlement

Class Members by the Claims Administrator, under the supervision of Lead Counsel, as follows:




                                                2
         Case 1:15-cv-09188-VEC Document 118 Filed 03/25/19 Page 3 of 6



               (a)     beginning no later than twenty (20) business days after the date of entry of

this Order (the “Modified Notice Date”), the Claims Administrator shall cause the Postcard

Notice, substantially in the form attached heretoto the Proposed Order at Dkt. 116 as Exhibit 1,

to be mailed by first-class mail to Registered Holder Settlement Class Members at the addresses

set forth in the records of JPM’s transfer agent;1

               (b)     contemporaneously with the mailing of the Postcard Notice, the Claims

Administrator shall cause copies of the Notice and Claim Form (updated to reflect: (i) the

modifications to the previously approved notice plan, (ii) the revised dates and deadlines, and

(iii) the minor adjustments to Table 1 of the Plan of Allocation as reflected in fn. 4 of Plaintiffs’

Supplemental Submission, only) to be posted on the website developed for the Settlement

(www.JPMorganADRFXSettlement.com), from which copies of the Notice and Claim Form can

be downloaded, and will also update the homepage of the website to alert visitors regarding these

updates; and

               (c)     not later than seven (7) calendar days prior to the Final Approval Hearing,

Lead Counsel shall serve on Defendant’s Counsel and file with the Court proof, by affidavit or

declaration, of such mailing.

       4.      Modified Manner of Providing Notice to Non-Registered Holders – Lead

Counsel is hereby authorized to retain HF Media, LLC (“HF Media”) to supervise and

administer the multi-media notice program in connection with the proposed Settlement (the

“Multi-Media Notice Program”), as follows:

               (a)     beginning no later than ten (10) calendar days after the entry of this Order,

HF Media shall commence the Multi-Media Notice Program as described in the Supplemental
1
   Each Postcard Notice will contain a unique Claim Number and PIN allowing Registered
Holder Settlement Class Members to access their holding and cash distribution information via a
portal contained on the website www.JPMorganADRFXSettlement.com.


                                                     3
         Case 1:15-cv-09188-VEC Document 118 Filed 03/25/19 Page 4 of 6



Declaration of Jeanne C. Finegan, APR Concerning Proposed Multi-Media Notice Program

submitted to the Court on January 31, 2019, which will consist of banner and search

advertisements, in the forms attached hereto to the Proposed Order at Dkt. 116 as Exhibit 2, and

a Publication Notice to be published in various newspapers and magazines, in the form attached

to the Proposed Order at Dkt. 116 hereto as Exhibit 3;

               (b)    the Multi-Media Notice Program shall last at least sixty (60) calendar

days; and

               (c)    not later than seven (7) calendar days prior to the Final Approval Hearing,

Lead Counsel shall serve on Defendant’s Counsel and file with the Court proof, by affidavit or

declaration, of such Multi-Media Notice Program and the results thereof.

       5.      Approval of Form and Content of Notice – The Court (a) approves, as to form

and content, the Postcard Notice, banner and search advertisements and Publication Notice,

annexed to the Proposed Order at Dkt. 116 hereto as Exhibits 1, 2 and 3, respectively, and (b)

finds that the mailing and distribution of the Postcard Notice to Registered Holder Settlement

Class Members and the Multi-Media Notice Program to Non-Registered Settlement Class

Members substantially in the manner and form set forth in ¶¶3-4 of this Order (i) is the best

notice practicable under the circumstances; (ii) constitutes notice that is reasonably calculated,

under the circumstances, to apprise Settlement Class Members of the pendency of the Litigation,

their right to exclude themselves from the Settlement Class, the effect of the proposed Settlement

(including the Releases to be provided thereunder), Lead Counsel’s motion for an award of

attorneys’ fees and reimbursement of Litigation Expenses (including Service Awards to

Plaintiffs), their right to object to the Settlement, the Plan of Allocation and/or Lead Counsel’s

motion for attorneys’ fees and reimbursement of Litigation Expenses, and their right to appear at




                                                4
         Case 1:15-cv-09188-VEC Document 118 Filed 03/25/19 Page 5 of 6



the Final Approval Hearing; (iii) constitutes due, adequate and sufficient notice to all Persons

and entities entitled to receive notice of the proposed Settlement; and (iv) satisfies the

requirements of Federal Rule of Civil Procedure 23, the Constitution of the United States

(including the Due Process Clause), and all other applicable laws and rules. No Settlement Class

Member shall be relieved from the terms of the proposed Settlement, including the Releases

provided for therein, based solely upon the contention or proof that such Settlement Class

Member failed to receive adequate or actual notice.

       6.      Revised Date for Final Approval Hearing – The Court’s Final Approval

Hearing will be held on _____________, August 8, 2019 at __:__ _11:00 a.m.2 in

Courtroom 443 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, NY 10007. Notice of the Settlement and Final Approval Hearing shall be given to

Settlement Class Members as set forth in ¶¶3-4 of this Order. The Court may adjourn, or change

the date and time of, the Final Approval Hearing without further notice to the Settlement Class.

       7.      Schedule for Settlement Related Events – The requirements and time for

completing each of the following Settlement-related events set forth in the Preliminary Approval

Order is not altered and remains as follows:

               (a)     any Request for Exclusion from the Settlement Class must be received no

later than thirty five (35) calendar days prior to the Final Approval Hearing;

               (b)     any written objections to the Settlement, the Plan of Allocation and/or

Lead Counsel’s motion for attorneys’ fees and reimbursement of Litigation Expenses as well as


2
       The current date for the Final Approval Hearing, May 20, 2019, is ADJOURNED.

        Plaintiffs respectfully request that the Court schedule the Final Approval Hearing no
earlier than 135 days after the date of entry of this Order, so that the Multi-Media Notice
Program can be fully completed and sufficient time provided for Settlement Class Members to
object or request exclusion if they wish to do so.


                                                 5
         Case 1:15-cv-09188-VEC Document 118 Filed 03/25/19 Page 6 of 6



requests to appear at the Final Approval Hearing must be received no later than thirty five (35)

calendar days prior to the Final Approval Hearing;

               (c)    Lead Counsel shall file and serve the opening papers in support of the

proposed Settlement, the Plan of Allocation, and Lead Counsel’s motion for an award of

attorneys’ fees and reimbursement of Litigation Expenses (including Service Awards to

Plaintiffs) no later than forty nine (49) calendar days prior to the Final Approval Hearing; and

reply papers, if any, shall be filed and served no later than seven (7) calendar days prior to the

Final Approval Hearing; and

               (d)    Claim Forms must be postmarked no later than one hundred fifty (150)

calendar days after the Modified Notice Date, unless otherwise ordered by the Court.




SO ORDERED this _________ 25th day of __________________, March, 2019.



                                             ________________________________________
                                                   The Honorable Valerie E. Caproni
                                                      United States District Judge




                                                6
